Title: To Alexander Hamilton from William Seton, 18 August 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 18 Aug: 1791
Sir

I am desired by the President & Directors to acknowledge the receipt of your Letter of the 16th. They have ordered the Sum of 150,000 Dollars to be paid to me as it may [be] required for the purchases of public Debt for the Trustees of the Sinking fund agreeable to your request.
The Return of the Sale of the Bills on Holland was furnished last Monday.
I have the Honor to be &c
